IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                         No. 70439
                MATTHEW PAWLOWSKI, BAR NO.
                9889.
                                                                              FILE
                                                                              JUN 1 7 2016
                                                                                 E K LINDE




                    ORDER DECLINING TO IMPOSE TEMPORARY SUSPEN
                            This is a petition under SCR 111 concerning attorney Matthew
                Pawlowski, who pleaded nob o contendere to a misdemeanor charge of
                driving under the influence. After completing certain conditions, the DUI
                conviction was reduced to misdemeanor reckless driving. The nobo
                contendere plea to the DUI charge triggered the requirements of SCR 111.
                See SCR 111(1), (2), (4). Pawlowski self-reported the conviction to the
                State Bar. Because the crime is not one of those specifically enumerated
                in SCR 111(6) as a "serious" crime, temporary suspension and referral to
                the disciplinary board are discretionary with this court. SCR 111(9).
                            The seriousness of drinking and driving cannot be minimized,
                however, first offense driving under the influence is not the type of offense
                for which professional discipline is typically imposed. 2 Geoffrey C.
                Hazard, Jr., W. William Hodes, & Peter R. Jarvis, The Law of Lawyering,
                § 69.04, at 69-13 (4th ed. 2015); In the Matter of Respondent I, 2 Cal. State
                Bar Ct. Rptr. 260, 266 n.6, 272 (Rev. Dept. 1993). And here, Pawlowski
                completed the conditions of his plea agreement and the charge was
                reduced to reckless driving. Accordingly, having considered the petition
                and supporting documentation, we conclude that Pawlowski's offense does

SUPREME COURT
     OF
     NEVADA


(0) 1947A                                                                          IL0   -   goal_
                not warrant the imposition of a temporary suspension or referral to a
                disciplinary board at this time.
                            It is so ORDERED.


                                                                                    J.
                                                         Douglas




                cc: C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Walsh & Friedman, Ltd.
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) I947A